DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) 	Applicant recites “each member” in claim 18 lines 4 and 9 and in claim 20 line 2.  The recited limitation implies a plurality of “members” were previously recited. The structure applicant is intending to describe is unclear and appears to be awkwardly recited. 
B) Claim 19 is rejected as a result of being dependent on a rejected claim.  



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 1-20 are rejected, as best understood in view of the above 112 rejection,  under 35 U.S.C. 103 as being unpatentable over Dunbabin (US 3,665,601) in view of Applicant Admitted Prior Art (AAPR).  

6. 	Regarding to Claim 1, Dunbabin teaches a  method comprising: urging a first sphere (61, as described in column 3 lines 61-75 in Dunbabin) into an internal passageway (51, as described in column 3 line 61-75 and can be seen from Figure 5 in Dunbabin) and to a first distance  (a first length measured from an upper end of the passage 51 to the upper half of  bend portion 53,  as can be seen from Figure 5 in Dunbabin) along a length (length of 51, as can be seen from Figure 5 in Dunbabin) of the internal passageway (51) [as can be seen from Figures 4-5 in Dunbabin], wherein the first sphere (61) has a first sphere diameter (diameter of 61 having a diameter larger than the minor axis of the elliptical portion of the passage, as described in column 3 line 69-72 in Dunbabin) greater than or equal to a diameter (a diameter of passage 51) of the internal passageway (51) [as described in column 3 lines 69-72 in Dunbabin]; and urging a second sphere (63, as described in column 3 lines 72-75 and can be seen from Figure 5 in Dunbabin) into the internal passageway (51) [as can be seen from Figure 5 in Dunbabin], the second sphere (63) having a second sphere diameter (diameter of 63) greater than or equal to the diameter of the internal passageway (51) [as described in column 3 lines 72-75 and can be seen from Figure 5 in Dunbabin. Note that the second sphere/ball 63  has a diameter greater than at least the initial diameter of passage 51 since ball 61 is greater than the initial diameter of passage 51, as described in column 3 line 69-72, and a diameter of ball 63 is greater than a diameter of ball 61, as described in column 3 lines 69-75 in Dunbabin], the second sphere (63) urging the first sphere (61) to a second distance (a second length measured from an upper end of passage 51 to a lower half of bend portion 53) along the length of the internal passageway (51) [as can be seen from Figure 5 in Dunbabin].  
However, Dunbabin does not explicitly disclose the method being for smoothing surface roughness within the internal passageway and an inner surface of the internal passageway is smoothed by the first sphere along the second distance of the length and wherein the inner surface of the internal passageway is further smoothed by the second sphere along the first distance of the length.  However, AAPA teaches a technique for obtaining a smooth surface by utilizing a bore finishing and a ballizing technique for smoothing surface roughness [as described by AAPA in paragraph 0003-0004 in the written description of the instant invention]. Furthermore, a person of ordinary skill in the art would infer that roughness of the internal passageway is smoothed with each succeeding ball passing through the passageway.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dunbabin to include the use of being for smoothing surface roughness, as taught by AAPA, as a well-known precision finishing method for obtaining a desired surface dimension, shape, and finish of the passageway [as described by AAPA in paragraph 0003-0004 in the written description of the instant invention].

7.    	Regarding to Claim 2, the combination of Dunbabin and AAPA, teaches the method of claim 1, further comprising urging a third sphere (65) into the internal passageway (51, as described in column 3 line 72-75 and can be seen from Figure 5 in Dunbabin) the third sphere (65) urging the second sphere (63) to the second distance ( second length measured from an upper end of passage 51 to a lower half of bend portion 53) along the length of the internal passageway (51) and the first sphere (61) to a third distance  (a third length measured from an upper end of the passage 51 to a lower end of passage 51)  along the internal passageway (51) [as described in column 3 lines 72-75, as well as can be seen from Figure 5 in Dunbabin]. 

8.     Regarding to Claim 3, the combination of Dunbabin and AAPA., teaches the method of claim 2, further comprising urging subsequent spheres (67, 68) into the internal passageway (51) until the first sphere (61) exits the internal passageway (51) [as described in column 4 line 10-14 and can be seen from Figure 5 in Dunbabin]. 

9.    Regarding to Claim 4, the combination of Dunbabin and AAPA., teaches the method of claim 1, wherein the second distance (second length measured from an upper end of passage 51 to a lower half of bend portion 53) is measured from an inlet (a first end of 51) of the internal passageway (51) [as can be seen from Figure 5 in Dunbabin].

10.    Regarding to Claim 5, the combination of Dunbabin and AAPA., teaches the method of claim 1, wherein the second distance (a second length measured from an upper end of passage 51 to a lower half of bend portion 53) is measured from a starting point (a first end of 51) within the internal passageway (51) [as can be seen from Figure 5 in Dunbabin].

11.   Regarding to Claim 6, the combination of Dunbabin and AAPA, teaches the method of claim 1, wherein the diameter (diameter of passage 51) of the internal passageway (51) is an average diameter [as can be seen from Figure 5 in Dunbabin].

12.   Regarding to Claim 7, the combination of Dunbabin and AAPA., teaches the method of claim 1, having a first sphere diameter (diameter of 61) and an internal passageway (51) where the first sphere diameter (diameter of 61) is greater than the diameter of the passageway (51) [as described in column 3 lines 69-75 in Dunbabin].  However, the combination of Dunbabin and AAPA does not explicitly disclose having the first diameter being equal to the diameter of the internal passageway.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide various sphere sizes, including the instance of being equal to the diameter of the passage, in order to perform a reshaping effect on the passage by forcing the equal sized sphere to fit within the passage [as described in column 3 lines 69-75 and can be seen from Figure 5 in Dunbabin]. 

13.   Regarding to Claim 8, the combination of Dunbabin and AAPA teaches the method of claim 1, having a first and second sphere (61, 63) having a first and second diameter.  However, the combination of Dunbabin and AAPA discloses the second sphere diameter being larger than the first sphere diameter, rather than the second sphere diameter being equal to the first sphere diameter. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple same size diameter spheres, as a mere duplication of parts, for the purpose of ensuring a desired reshaping of the passage [as described in column 3 lines 69-75 and can be seen from Figure 5 in Dunbabin].

14.   Regarding to Claim 9, the combination of Dunbabin and AAPA teaches the method of claim 1, wherein the second sphere diameter (diameter of 63) is greater than the first sphere diameter (diameter of 61) [as described in column 3 lines 69-75 and can be seen from Figure 5 in Dunbabin].


15.     Regarding to Claim 10, the combination of Dunbabin and AAPA teaches the method of claim 1, wherein the internal passageway (51) is substantially straight (a straight portion of 51 above the bend portion 53) along the length (length of 51)  [as can be seen from Figure 5 in Dunbabin].


16. 	Regarding to Claim 11, the combination of Dunbabin and AAPA teaches the method of claim 1, wherein the internal passageway has a curved portion (bend portion 53, as described in column 3 lines 49-51, as well as can be seen in Figure 4 in Dunbabin) along the length (length of 51, as can be seen from Figure 5 in Dunbabin) [as can be seen from Figure 5 in Dunbabin].

17.	Regarding to Claim 12, the combination of Dunbabin and AAPA teaches the method of claim 11, wherein a set of spheres remaining in the internal passageway is urged to exit the internal passageway using at least one of a rod (69, as can be seen from Figure 5 in Dunbabin). However, the combination of Dunbabin and AAPA does not explicitly disclose the rod being a flexible rod. However, it would have been obvious to one of ordinary skill in the art to modify the rod in the combination of Dunbabin and AAPA to include the rod being flexible, as a known technique used to allow the rod to adapt to a specific shape, such as the shape of the curved internal passageway which would yield predictable results.  

18. 	Regarding to Claim 13, the combination of Dunbabin and AAPA teaches the method of claim 11, however, does not explicitly disclose having a set of spheres remaining in the internal passageway being urged to exit the internal passageway using one or more subsequent spheres having a subsequent sphere diameter less than or equal to the first sphere diameter. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dunbabin and AAPA to include a sphere having a smaller diameter than the first sphere diameter which is used  to urge the larger diameter sphere, which is forced in the tube, out of the passageway without further enlarging the diameter of the tube, as a known technique and alternate method of removing the spheres once the ballizing process is completed. 

19. 	Regarding to Claim 14, Dunbabin teaches a  method comprising: urging a first sphere (61, as described in column 3 lines 61-75 in Dunbabin) into an internal passageway (51, as described in column 3 line 61-75 and can be seen from Figure 5 in Dunbabin) and to a first distance  (a first length measured from an upper end of the passage 51 to the upper half of  bend portion 53,  as can be seen from Figure 5 in Dunbabin) along a length (length of 51, as can be seen from Figure 5 in Dunbabin) of the internal passageway (51) [as can be seen from Figures 4-5 in Dunbabin], wherein the first sphere (61) has a first sphere diameter (diameter of 61 having a diameter larger than the minor axis of the elliptical portion of the passage, as described in column 3 line 69-72 in Dunbabin) greater than or equal to a diameter (a diameter of passage 51) of the internal passageway (51) [as described in column 3 lines 69-72 in Dunbabin]; and urging a second sphere (63, as described in column 3 lines 72-75 and can be seen from Figure 5 in Dunbabin) into the internal passageway (51) [as can be seen from Figure 5 in Dunbabin], the second sphere (63) has a second sphere diameter (diameter of 63) greater than the diameter of the internal passageway (51) [as described in column 3 lines 72-75 and can be seen from Figure 5 in Dunbabin. Note that the second sphere/ball 63  has a diameter greater than at least the initial diameter of passage 51 since ball 61 is greater than the initial diameter of passage 51, as described in column 3 line 69-72, and a diameter of ball 63 is greater than a diameter of ball 61, as described in column 3 lines 69-75 in Dunbabin], the second sphere (63) urging the first sphere (61) to a second distance (a second length measured from an upper end of passage 51 to a lower half of bend portion 53) along the length of the internal passageway (51) [as can be seen from Figure 5 in Dunbabin].  
However, Dunbabin does not explicitly disclose the method being for smoothing surface roughness within the internal passageway and an inner surface of the internal passageway is smoothed by the first sphere along the second distance of the length and wherein the inner surface of the internal passageway is further smoothed by the second sphere along the first distance of the length.  However, AAPA teaches a technique for obtaining a smooth surface by utilizing a bore finishing and a ballizing technique for smoothing surface roughness [as described by AAPA in paragraph 0003-0004 in the written description of the instant invention]. Furthermore, a person of ordinary skill in the art would infer that roughness of the internal passageway is smoothed with each succeeding ball passing through the passageway.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dunbabin to include the use of being for smoothing surface roughness, as taught by AAPA, as a well-known precision finishing method for obtaining a desired surface dimension, shape, and finish of the passageway [as described by AAPA in paragraph 0003-0004 in the written description of the instant invention].

20.    	Regarding to Claim 15, the combination of Dunbabin and AAPA, teaches the method of claim 14, further comprising urging a third sphere (65) into the internal passageway (51, as described in column 3 line 72-75 and can be seen from Figure 5 in Dunbabin) the third sphere (65) urging the second sphere (63) to the second distance ( second length measured from an upper end of passage 51 to a lower half of bend portion 53) along the length of the internal passageway (51) and the first sphere (61) to a third distance  (a third length measured from an upper end of the passage 51 to a lower end of passage 51)  along the internal passageway (51) [as described in column 3 lines 72-75, as well as can be seen from Figure 5 in Dunbabin], wherein the third sphere (65) has a third sphere diameter greater than the second sphere diameter (63) [as can be seen from Figure 5 in Dunbabin].

21.     Regarding to Claim 16, the combination of Dunbabin and AAPA., teaches the method of claim 15, further comprising urging subsequent spheres (67, 68) into the internal passageway (51) until the first sphere (61) exits the internal passageway (51) [as described in column 4 line 10-14 and can be seen from Figure 5 in Dunbabin]. 

22.	Regarding to Claim 17, the combination of Dunbabin and AAPA teaches the method of claim 16, wherein a set of spheres remaining in the internal passageway is urged to exit the internal passageway using at least one of a rod (69, as can be seen from Figure 5 in Dunbabin). 

23. 	Regarding to Claim 18, Dunbabin teaches a  method comprising: developing a first sphere progression (urging a first sphere 61, as described in column 3 lines 61-75 in Dunbabin) through a length (length of 51, as can be seen from Figure 5 in Dunbabin)  of  an internal passageway (51, as described in column 3 line 61-75 and can be seen from Figure 5 in Dunbabin), wherein each member (61) within the first sphere progressing has a first diameter (diameter of 61 having a diameter larger than the minor axis of the elliptical portion of the passage, as described in column 3 line 69-72 in Dunbabin) greater than or equal to a diameter (a diameter of passage 51) of the internal passageway (51) [as described in column 3 lines 69-72 in Dunbabin]; developing a second sphere progression (urging a second sphere 63, as described in column 3 lines 72-75 and can be seen from Figure 5 in Dunbabin) through the length (length of 51) of the internal passageway (51) [Figure 5 in Dunbabin], wherein each member (63) within the second sphere progression has a second sphere diameter (diameter of 63) greater than the first diameter (diameter of 61) [as described in column 3 lines 69-75, and  can be seen from Figure 5 in Dunbabin], 
However, Dunbabin does not explicitly disclose the method being for smoothing surface roughness within the internal passageway and an inner surface of the internal passageway is smoothed by the first sphere along the second distance of the length and wherein the inner surface of the internal passageway is further smoothed by the second sphere along the first distance of the length.  However, AAPA teaches a technique for obtaining a smooth surface by utilizing a bore finishing and a ballizing technique for smoothing surface roughness [as described by AAPA in paragraph 0003-0004 in the written description of the instant invention]. Furthermore, a person of ordinary skill in the art would infer that roughness of the internal passageway is smoothed with each succeeding ball passing through the passageway.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dunbabin to include the use of being for smoothing surface roughness, as taught by AAPA, as a well-known precision finishing method for obtaining a desired surface dimension, shape, and finish of the passageway [as described by AAPA in paragraph 0003-0004 in the written description of the instant invention].

24. 	Regarding to Claim 19, the combination of Dunbabin and AAPA teaches the method of claim 18, wherein the internal passageway has a curved portion (bend portion 53, as described in column 3 lines 49-51, as well as can be seen in Figure 4 in Dunbabin) along the length (length of 51, as can be seen from Figure 5 in Dunbabin) [as can be seen from Figure 5 in Dunbabin].

25. 	Regarding to Claim  20, the combination of Dunbabin and AAPA teaches the method of claim 18, however, does not explicitly disclose a step of developing a final sphere progression, wherein each member within the final sphere progression has a final diameter less than a largest sphere diameter with any previous sphere progressions. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dunbabin and AAPA to include a final step of having a sphere having a smaller diameter than the a previous larger sphere diameter which is used to urge the larger diameter sphere, which is forced in the tube, out of the passageway without further enlarging the diameter of the tube, as a known technique and alternate method of removing the spheres once the ballizing process is completed. 


Conclusion
26.	Additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure and cited on the attached Notice of References cited includes Russo (US 3,335,485).  Russo discloses spheres (plurality of balls 31, 39) which are forced through a passage having a curve (bend) by a plunger 40 and then a blast of air is forced through the central opening in the plunger to clear the balls from the passage [as described in column 3 lines 5-20 and can be seen from Figure 3 in Russo]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726